        Case 1:20-cv-00153-RH-GRJ Document 1 Filed 07/08/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF FLORIDA
                                 GAINESVILLE DIVISION


CECIL JACKSON, on behalf of himself )
and others similarly situated,      )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                Civil Action No.:
                                    )
FLORITE PLUMBING AND LEAK           )
DETECTION, LLC,                     )
and KENNETH MOON,                   )
                                    )
      Defendants.                   )
____________________________________)

                                         COMPLAINT

        COMES NOW the Plaintiff, CECIL JACKSON (“PLAINTIFF”), on behalf of himself

and others similarly situated, and files this Complaint against DEFENDANTS, FLORITE

PLUMBING AND LEAK DETECTION, LLC and KENNETH MOON (collectively

“DEFENDANTS”), respectfully stating unto the Court the following:

                                 GENERAL ALLEGATIONS

   1.      This is a cause of action to recover back pay, liquidated damages, attorney’s fees, costs

           of litigation and other relief from DEFENDANTS for violations of the Fair Labor

           Standards Act (“FLSA”).

   2.      At all material times, PLAINTIFF was a citizen and resident of Florida.

   3.      At all material times, DEFENDANT FLORITE PLUMBING AND LEAK

           DETECTION, LLC was a Florida corporation that provided plumbing services in

           North Central Florida, including Alachua County, Florida.

   4.      At all material times, DEFENDANT KENNETH MOON operated FLORITE
      Case 1:20-cv-00153-RH-GRJ Document 1 Filed 07/08/20 Page 2 of 5



        PLUMBING AND LEAK DETECTION, LLC, and PLAINTIFF performed work for

        DEFENDANTS in Gainesville, Florida.

                                   BACKGROUND

5.      PLAINTIFF brings this action to require DEFENDANTS to pay back wages owed to

        PLAINTIFF, which DEFENDANTS failed to pay in violation of the Fair Labor

        Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.

6.      Upon information and belief, at all relevant times, with respect to FLORITE

        PLUMBING AND LEAK DETECTION, LLC, DEFENDANT MOON had

        responsibility for hiring and firing employees, supervising or controlling work

        schedules and conditions of employment, and/or making pay decisions.

7.      Upon information and belief, at all relevant times, DEFENDANTS had two or more

        employees, including PLAINTIFF, who regularly handled goods that moved in or were

        produced for interstate commerce that were used to provide commercial and residential

        plumbing services.

8.      At all relevant times, DEFENDANTS were employers as defined at 29 U.S.C. § 203.

9.      Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331, 1337 and by 29 U.S.C. §

        216.

10.     In or around February 2018, DEFENDANTS hired PLAINTIFF to work as a plumber’s

        assistant at a rate of pay of $10 per hour.    He continued in that capacity until

        DEFENDANT FLORITE PLUMBING AND LEAK DETECTION, LLC ceased

        operations.

11.     The FLSA requires an employer to pay its employees at a rate of at least minimum

        wage for all hours worked and also requires an employer to pay its employees time and



                                           2
      Case 1:20-cv-00153-RH-GRJ Document 1 Filed 07/08/20 Page 3 of 5



        one-half when they work more than 40 hours per week.

12.     Throughout his employment, PLAINTIFF worked over 40 hours per week, but was

        paid only straight pay for the hours he worked in excess of 40 despite the FLSA’s

        requirement that he be paid time and one-half for the hours he worked above 40. Upon

        information and belief, this was pursuant to a common scheme by KENNETH MOON

        who had a policy pursuant to which he would not pay overtime.

13.     The proposed class of additional individuals includes plumber’s assistants and some

        who eventually became plumbers, who, like PLAINTIFF, were paid only straight time

        when they worked more than 40 hours per week.

14.     Upon information and belief, DEFENDANTS have, since the beginning of

        PLAINTIFF’S employment, willingly, deliberately and intentionally refused to pay

        PLAINTIFF and those similarly situated at a rate of one and one-half times their usual

        hourly rate when they worked more than 40 hours per week.

15.     PLAINTIFF and those similarly situated are therefore owed compensation for time

        actually worked but not paid at the appropriate overtime rate by DEFENDANTS, who

        willingly and knowingly withheld those wages for the benefit of themselves.

                                COUNT I
              VIOLATION OF THE FAIR LABOR STANDARDS ACT

16.     The General Allegations and Background above are hereby incorporated by reference

        as though fully set forth herein.

17.     Upon information and belief, with regard to FLORITE PLUMBING AND LEAK

        DETECTION, LLC, DEFENDANT KENNETH MOON had daily responsibility for

        hiring and firing employees, supervising or controlling work schedules and conditions

        of employment, and/or making pay decisions.


                                            3
      Case 1:20-cv-00153-RH-GRJ Document 1 Filed 07/08/20 Page 4 of 5



18.     At all relevant times, DEFENDANTS were employers within the meaning of the Fair

        Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. and are subject to

        the provisions of the Act.

19.     PLAINTIFF and those similarly situated were, at all relevant times non-exempt

        employees of DEFENDANTS, as defined by the Fair Labor Standards Act of 1938, as

        amended, 29 U.S.C. §§ 201, et seq. who performed work for which they did not receive

        appropriate compensation.

20.     During employment with DEFENDANTS, PLAINTIFF performed work for which he

        was not properly compensated in violation of the provisions of the Fair Labor Standards

        Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. More specifically, DEFENDANTS

        violated the overtime provisions of the Fair Labor Standards Act by not paying

        PLAINTIFF time and one-half when he worked more than 40 hours in a week. With

        regard to other employees, DEFENDANTS also violated the minimum wage

        provisions of the Act by not paying them at least minimum wage for every hour worked.

        The overtime violation also occurred with regard to those similarly situated.

21.     Upon information and belief, DEFENDANTS’ pay system was unilaterally imposed

        upon PLAINTIFF and those similarly situated by DEFENDANTS.

22.     DEFENDANTS’ failure to properly compensate PLAINTIFF and those similarly

        situated was a willful and knowing violation of the Act.

23.     As a result of DEFENDANTS’ willful and knowing failure to properly compensate

        PLAINTIFF and those similarly situated, they have suffered substantial delay in receipt

        of wages owed and damages.

24.     Pursuant to 29 U.S.C. §§206, 207 and 216, DEFENDANTS owe PLAINTIFF and those



                                            4
         Case 1:20-cv-00153-RH-GRJ Document 1 Filed 07/08/20 Page 5 of 5



            similarly situated compensation at a rate of one and one-half times their agreed hourly

            rate for the overtime hours they worked, minimum wage for the hours they worked

            unpaid, and an additional equal amount to those sums as liquidated damages, together

            with an additional amount for attorney’s fees and costs of litigation.

   25.      All conditions precedent to maintaining this action have occurred or otherwise been

            waived.

         WHEREFORE, PLAINTIFF and those similarly situated demand judgment against

DEFENDANTS and respectfully pray the Court that they will recover unpaid wages, liquidated

damages, pre- and post-judgment interest, nominal damages, attorney fees, and other relief by

reason of DEFENDANTS’ violations of the FLSA; for a trial by jury on all issues so triable, and,

for such other and further relief as the Court may deem just and proper.




Dated: July 8, 2020



                                              Respectfully submitted,

                                              THE LAW OFFICE OF MATTHEW BIRK



                                              /s/ Matthew W. Birk
                                              Matthew W. Birk
                                              Florida Bar No.: 92265
                                              309 NE 1st Street
                                              Gainesville, FL 32601
                                              (352) 244-2069
                                              (352) 372-3464 FAX
                                              mbirk@gainesvilleemploymentlaw.com
                                              ATTORNEYS FOR PLAINTIFF



                                                 5
